DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on June 8, 2022.
Claim 20 has been added.
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The installation for storing and transporting a liquefied gas as claimed is not shown or suggested in the prior art because of the use of an installation which includes a sealed metal sheath that is disposed around a sealed pipe and is fitted in an opening in a load-bearing wall, where said sealed sheath has a longitudinal portion that extends parallel to said sealed pipe through a thickness of a thermally insulating barrier at least as far as a sealing membrane, said sealing membrane having an opening through which said sealed pipe passes, and being joined to said sealed sheath in a sealed manner around said opening.
The prior art as disclosed by Gaztransport et Technigaz (WO 2015/155377 A1) shows the use of a sealed, heat-insulated vessel that is housed in a buoyant structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 14, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617